        Case 2:18-cr-00292-DWA Document 254 Filed 07/16/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )        Criminal No. 18-29
                                         )
ROBERT BOWERS                            )

 UNOPPOSED REQUEST TO FILE UNDER SEAL A MOTION REQUESTING
 AN EXTENSION OF THE DEADLINE FOR FILING VENUE CHALLENGES

      Defendant, Robert Bowers, through undersigned counsel, respectfully asks to file

under seal a motion requesting an extension of the deadline for filing a venue challenges.

The government does not oppose this motion. In support of this request, counsel states as

follows:

   1. On June 25, 2020, the Court set October 1, 2020 as the date for Mr. Bowers to file

      any motion challenging venue. (ECF 247.)

   2. Mr. Bowers intends to file a motion seeking an extension of that deadline, and for

      the reasons set forth in the motion, he asks to file the extension motion under seal.

   3. The government, through Assistant United States Attorneys Soo Song and Troy

      Rivetti, does not oppose the request to file the motion, and any related response,

      under seal.

   4. Mr. Bowers further requests permission to file the motion to extend under seal

      without the filing of a redacted version.
Case 2:18-cr-00292-DWA Document 254 Filed 07/16/20 Page 2 of 2




                            Respectfully submitted,

                            /s/ Judy Clarke
                            Judy Clarke
                            Clarke Johnston Thorp & Rice, PC

                            /s/ Michael J. Novara
                            Michael J. Novara
                            First Assistant Federal Public Defender

                            /s/ Elisa A. Long
                            Elisa A. Long
                            Supervisory Assistant Federal Public Defender
       Case 2:18-cr-00292-DWA Document 254-1 Filed 07/16/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )      Criminal No. 18-29
                                          )
ROBERT BOWERS                             )

                                   ORDER OF COURT
                                                                                 ,
       Upon consideration of Robert Bowers’ Motion to File Under Seal a Request to

Extend the Deadline for Filing Venue Challenges, it is hereby ORDERED that the motion

is GRANTED.

       It is further ORDERED that any response to the motion should likewise be filed

under seal.

       It is further ORDERED that the parties are not required to file a redacted version of

the documents.


________________                                 ________________________________
Date                                             Donetta W. Ambrose
                                                 United States Senior District Judge
